— Proceeding pursuant to CPLR article 78 to review a determination of the respondent, which, after a hearing, found petitioners guilty of charges of incompetency and misconduct and imposed the penalty of dismissal.
Determination confirmed and proceeding dismissed on the merits, with costs.
By order dated October 3, 1983, this court remitted this matter to the respondent for clarification of the hearing officer’s factual findings (Matter of Lorenzo v Board of Educ., 97 AD2d 415). We have received the hearing officer’s report, and after reviewing both it and the record, we conclude that his findings are supported by substantial evidence.
Under the circumstances of this case, where petitioners were both found guilty of having left their employment early and of *622having submitted fraudulent claims for overtime, the penalty of dismissal was not excessive (see Matter of Pell v Board of Educ., 34 NY2d 222).
Petitioners’ other contentions have been considered and have been found to be lacking in merit. Bracken, J. P., Weinstein, Rubin and Boyers, JJ., concur.